 

Exhibit 10.2

ALNYLAM PHARMACEUTICALS, INC.

Incentive Stock Option Agreement
Granted Under Second Amended and Restated 2009 Stock Incentive Plan

1.Grant of Option.

This agreement evidences the grant by Alnylam Pharmaceuticals, Inc,, a Delaware
corporation (the “Company”), on            , 20[   ] (the “Grant Date”) to
[                  ], an employee of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s Second Amended and Restated 2009 Stock Incentive Plan (the “Plan”), a
total of [                  ] shares (the “Shares”) of common stock, $.01 par
value per share, of the Company (“Common Stock”) at $[          ] per
Share.  Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on [_______] (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall be an incentive
stock option as defined in Section 422 of the Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”).  Except as
otherwise indicated by the context, the term “Participant”, as used in this
option, shall be deemed to include any person who acquires the right to exercise
this option validly under its terms.

2.Vesting Schedule.

This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Grant Date and as to an additional 6.25%
of the original number of Shares at the end of each successive three-month
period following the first anniversary of the Grant Date until the fourth
anniversary of the Grant Date.  Notwithstanding the foregoing, this option will
become fully exercisable in the event the Participant dies prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “Cause” as specified in Section 3(e) below.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.Exercise of Option.

(a)Form of Exercise.  Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

 

ACTIVE/82356299.2

 

Version May 2017

 

--------------------------------------------------------------------------------

 

(b)Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an employee or officer of, or consultant or
advisor to, the Company or any parent or subsidiary of the Company as defined in
Section 424(e) or (f) of the Code (an “Eligible Participant”).

(c)Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d)Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability (after taking into
account any acceleration), and further provided that this option shall not be
exercisable after the Final Exercise Date.

(e)Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other relationship is terminated by the Company for
Cause (as defined below), the right to exercise this option shall terminate
immediately upon the effective date of such termination of employment.  “Cause”
shall mean willful misconduct by the Participant or willful failure by the
Participant to perform his or her responsibilities to the Company (including,
without limitation, breach by the Participant of any provision of any
employment, consulting, advisory, nondisclosure, non-competition or other
similar agreement between the Participant and the Company), as determined by the
Company, which determination shall be conclusive.  The Participant’s employment
or other relationship shall be considered to have been terminated for Cause if
the Company determines, within 30 days after the Participant’s resignation, that
termination for Cause was warranted.

4.Tax Matters.

(a)Withholding.  No Shares will be issued pursuant to the exercise of this
option unless and until the Participant pays to the Company, or makes provision
satisfactory to the Company for payment of, any federal, state or local
withholding taxes required by law to be withheld in respect of this option.

(b)Disqualifying Disposition.  If the Participant disposes of Shares acquired
upon exercise of this option within two years from the Grant Date or one year
after such Shares were acquired pursuant to exercise of this option, the
Participant shall notify the Company in writing of such disposition.

- 2 -

ACTIVE/82356299.2

--------------------------------------------------------------------------------

 

5.Transfer Restrictions.  

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

7.Data Privacy Consent.

In order to administer the Plan and this Agreement and to implement or structure
future equity grants, the Company, its subsidiaries and affiliates and certain
agents thereof (together, the “Relevant Companies”) may process any and all
personal or professional data, including but not limited to Social Security or
other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”).  By entering into
this Agreement, the Participant (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Participant may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Participant shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

ALNYLAM PHARMACEUTICALS, INC.

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

- 3 -

ACTIVE/82356299.2

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions for the Participant (including through an online
acceptance process) is acceptable.  The undersigned hereby acknowledges receipt
of a copy of the Company’s Second Amended and Restated 2009 Stock Incentive
Plan.

PARTICIPANT:

 

Address:

 

 

 

 

 

 

- 4 -

ACTIVE/82356299.2

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Nonstatutory Stock Option Agreement
Granted Under Second Amended and Restated 2009 Stock Incentive Plan

1.Grant of Option.

This agreement evidences the grant by Alnylam Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on            , 20[   ] (the “Grant Date”) to
[                  ], an [employee], [consultant], [director] of the Company
(the “Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s Second Amended and Restated 2009 Stock
Incentive Plan (the “Plan”), a total of [                  ] shares (the
“Shares”) of common stock, $.01 par value per share, of the Company (“Common
Stock”) at $[          ] per Share.  Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern time, on [_______] (the “Final Exercise
Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.

2.Vesting Schedule.

This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Grant Date and as to an additional 6.25 %
of the original number of Shares at the end of each successive three-month
period following the first anniversary of the Grant Date until the fourth
anniversary of the Grant Date.  Notwithstanding the foregoing, this option will
become fully exercisable in the event the Participant dies prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “Cause” as specified in Section 3(e) below.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.Exercise of Option.

(a)Form of Exercise.  Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

 

ACTIVE/82356299.2

 

Version May 2017

 

--------------------------------------------------------------------------------

 

(b)Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an [employee, officer or director of], or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c)Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d)Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability (after taking into
account any acceleration), and further provided that this option shall not be
exercisable after the Final Exercise Date.

(e)Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship.  “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other relationship shall
be considered to have been terminated for “Cause” if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.

4.Withholding.

No Shares will be issued pursuant to the exercise of this option unless and
until the Participant pays to the Company, or makes provision satisfactory to
the Company for payment of, any federal, state or local withholding taxes
required by law to be withheld in respect of this option.

- 2 -

ACTIVE/73463680.3

--------------------------------------------------------------------------------

 

5.Transfer Restrictions.  This option may not be sold, assigned, transferred,
pledged or otherwise encumbered by the Participant, either voluntarily or by
operation of law, except by will or the laws of descent and distribution, and,
during the lifetime of the Participant, this option shall be exercisable only by
the Participant.

6.Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

7.Data Privacy Consent.  In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number, home address and telephone
number, date of birth and other information that is necessary or desirable for
the administration of the Plan and/or this Agreement (the “Relevant
Information”).  By entering into this Agreement, the Participant (i) authorizes
the Company to collect, process, register and transfer to the Relevant Companies
all Relevant Information; (ii) waives any privacy rights the Participant may
have with respect to the Relevant Information; (iii) authorizes the Relevant
Companies to store and transmit such information in electronic form; and (iv)
authorizes the transfer of the Relevant Information to any jurisdiction in which
the Relevant Companies consider appropriate.  The Participant shall have access
to, and the right to change, the Relevant Information.  Relevant Information
will only be used in accordance with applicable law.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

- 3 -

ACTIVE/73463680.3

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions for the Participant (including through an online
acceptance process) is acceptable.  The undersigned hereby acknowledges receipt
of a copy of the Company’s Second Amended and Restated 2009 Stock Incentive
Plan.

 

PARTICIPANT:

 

Address:

 

 

 

 

 

 

- 4 -

ACTIVE/73463680.3

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Nonstatutory Stock Option Agreement
Granted Under Second Amended and Restated 2009 Stock Incentive Plan

1.Grant of Option.

This Nonstatutory Stock Option Agreement ("Agreement") evidences the grant by
Alnylam Pharmaceuticals, Inc., a Delaware corporation (the “Company”), on
           , 20[   ] (the “Grant Date”) to [                  ], an [employee],
[consultant], [director] of the Company or one its subsidiaries (the
“Participant”), of an option to purchase, in whole or in part, on the terms
provided herein and in the Company’s Second Amended and Restated 2009 Stock
Incentive Plan (the “Plan”), a total of [                  ] shares (the
“Shares”) of common stock, $0.01 par value per share, of the Company (“Common
Stock”) at $[          ] per Share.  Unless earlier terminated, this option
shall expire at 5:00 p.m., Eastern time, on [_______] (the “Final Exercise
Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.

2.Vesting Schedule.

This option will become exercisable (“vest”) as to 25% of the original number of
Shares on the first anniversary of the Grant Date and as to an additional 6.25 %
of the original number of Shares at the end of each successive three-month
period following the first anniversary of the Grant Date until the fourth
anniversary of the Grant Date.  Notwithstanding the foregoing, this option will
become fully exercisable in the event the Participant dies prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “Cause” as specified in Section 3(e) below.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.Exercise of Option.

(a)Form of Exercise.  Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

 

ACTIVE/82356299.2

 

Version May 2017

 

--------------------------------------------------------------------------------

 

(b)Continuous Relationship with the Company Required.  Except as otherwise
provided in this Section 3, this option may not be exercised unless the
Participant, at the time he or she exercises this option, is, and has been at
all times since the Grant Date, an [employee, officer or director of], or
consultant or advisor to, the Company or any other entity the employees,
officers, directors, consultants, or advisors of which are eligible to receive
option grants under the Plan (an “Eligible Participant”).

(c)Termination of Relationship with the Company.  If the Participant ceases to
be an Eligible Participant for any reason, then, except as provided in
paragraphs (d) and (e) below, the right to exercise this option shall terminate
three months after such cessation (but in no event after the Final Exercise
Date), provided that this option shall be exercisable only to the extent that
the Participant was entitled to exercise this option on the date of such
cessation.  Notwithstanding the foregoing, if the Participant, prior to the
Final Exercise Date, violates the non-competition or confidentiality provisions
of any employment contract, confidentiality and nondisclosure agreement or other
agreement between the Participant and the Company, the right to exercise this
option shall terminate immediately upon such violation.

(d)Exercise Period Upon Death or Disability.  If the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the Final
Exercise Date while he or she is an Eligible Participant and the Company has not
terminated such relationship for “cause” as specified in paragraph (e) below,
this option shall be exercisable, within the period of one year following the
date of death or disability of the Participant, by the Participant (or in the
case of death by an authorized transferee), provided that this option shall be
exercisable only to the extent that this option was exercisable by the
Participant on the date of his or her death or disability (after taking into
account any acceleration), and further provided that this option shall not be
exercisable after the Final Exercise Date.

(e)Termination for Cause.  If, prior to the Final Exercise Date, the
Participant’s employment or other relationship with the Company is terminated by
the Company for Cause (as defined below), the right to exercise this option
shall terminate immediately upon the effective date of such termination of
employment or other relationship.  “Cause” shall mean willful misconduct by the
Participant or willful failure by the Participant to perform his or her
responsibilities to the Company (including, without limitation, breach by the
Participant of any provision of any employment, consulting, advisory,
nondisclosure, non-competition or other similar agreement between the
Participant and the Company), as determined by the Company, which determination
shall be conclusive.  The Participant’s employment or other relationship shall
be considered to have been terminated for “Cause” if the Company determines,
within 30 days after the Participant’s resignation, that termination for Cause
was warranted.

4.Tax Withholding.

The Participant acknowledges that, regardless of any action taken by the Company
or any affiliate the ultimate liability for all income tax, social insurance,
payroll tax, fringe benefits tax, payment on account or other tax‑related items
related to the Participant's participation in the Plan and legally applicable to
the Participant (“Tax-Related Items”), is and remains the Participant's
responsibility and may exceed the amount actually withheld by the Company or any
affiliate.  The Participant further acknowledges that the Company and/or any
affiliate (i) makes no

- 2 -

EX-US NQSO AGREEMENT

--------------------------------------------------------------------------------

 

representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the option, including, but not limited to, the
grant, vesting or exercise of the option, the subsequent sale of shares of
Common Stock acquired pursuant to such exercise and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the option to reduce or eliminate the
Participant's liability for Tax-Related Items or achieve any particular tax
result.  Further, if the Participant is subject to Tax-Related Items in more
than one jurisdiction between the Grant Date and the date of any relevant
taxable or tax withholding event, as applicable, the Participant acknowledges
that the Company and/or any affiliate (or former employer, as applicable) may be
required to withhold or account for Tax-Related Items in more than one
jurisdiction.  Prior to the relevant taxable or tax withholding event, as
applicable, the Participant agrees to make adequate arrangements satisfactory to
the Company and/or any affiliate to satisfy all Tax-Related Items.  In this
regard, the Participant authorizes the Company and/or any affiliate, or their
respective agents, at their discretion, to satisfy the obligations with regard
to all Tax-Related Items by withholding from proceeds of the sale of shares of
Common Stock acquired at exercise of the option either through a voluntary sale
or through a mandatory sale arranged by the Company (on the Participant's behalf
pursuant to this authorization) without further consent unless the use of such
withholding method is problematic under applicable tax or securities law or has
materially adverse accounting consequences, in which case, the Participant
agrees that the obligation for Tax-Related Items may be satisfied by withholding
in shares of Common Stock to be issued at exercise of the option.  The Company
may withhold or account for Tax-Related Items by considering applicable minimum
statutory withholding amounts or other applicable withholding rates, including
maximum applicable rates, in which case the Participant will receive a refund of
any over-withheld amount in cash and will have no entitlement to the Common
Stock equivalent.  If the obligation for Tax-Related Items is satisfied by
withholding in shares of Common Stock, for tax purposes, the Participant is
deemed to have been issued the full number of shares of Common Stock subject to
the exercised options, notwithstanding that a number of the shares of Common
Stock are held back solely for the purpose of paying the Tax-Related
Items.  Finally, the Participant agrees to pay to the Company or any affiliate,
including through withholding from the Participant's wages or other cash
compensation paid to the Participant by the Company and/or any affiliate, any
amount of Tax-Related Items that the Company or any affiliate may be required to
withhold or account for as a result of participation in the Plan that cannot be
satisfied by the means previously described.  The Company may refuse to issue or
deliver the shares or the proceeds of the sale of shares of Common Stock, if the
Participant fails to comply with his or her obligations in connection with the
Tax-Related Items.

5.Transfer Restrictions.  

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

6.Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

- 3 -

EX-US NQSO AGREEMENT

--------------------------------------------------------------------------------

 

7.Nature of Grant.  In accepting the grant, the Participant acknowledges,
understands and agrees that:

(a)the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated at any time by
the Company’s Board of Directors, or any Committee of the Board to which the
Board may delegate its powers under the Plan (“Committee”);

(b)the grant of the options is voluntary and occasional and does not create any
contractual or other right to receive future grants of options (whether on the
same or different terms), or benefits in lieu of options, even if options have
been granted in the past;

(c)all decisions with respect to future grants of options or other grants, if
any, will be at the sole discretion of the Board or Committee, including, but
not limited to, the form and timing of the grant, the number of Shares subject
to the grant, and the vesting and exercise provisions applicable to the grant;

(d)the option grant and the Participant’s participation in the Plan shall not
create a right to employment or be interpreted as forming an employment or
services contract with the Company or any affiliate and shall not interfere with
the ability of the Company, or affiliate, as applicable, to terminate
Participant’s employment or service relationship;

(e)the Participant is voluntarily participating in the Plan;

(f)the options and the shares of Common Stock subject to the options are not
intended to replace any pension rights or compensation;

(g)the options and the shares of Common Stock subject to the options, and the
income and value thereof, are an extraordinary item of compensation outside the
scope of the Participant’s employment (and employment contract, if any) and is
not part of normal or expected compensation for any purpose, including, without
limitation, calculating any severance, resignation, termination, redundancy,
dismissal, end-of-service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments;

(h)the future value of the shares of Common Stock underlying the options is
unknown, indeterminable and cannot be predicted with certainty;

(i)unless otherwise determined by the Board or Committee in its sole discretion,
a termination of employment shall be effective from the date on which active
employment or service ends and shall not be extended by any statutory or common
law notice of termination period; the Committee shall have the exclusive
discretion to determine when a termination of employment occurs for purposes of
this grant of options;

(j)no claim or entitlement to compensation or damages shall arise from
forfeiture of options resulting from the Participant ceasing to provide
employment or other services to the Company or any affiliate (for any reason
whatsoever whether or not later found to be invalid or in breach of employment
laws in the jurisdiction where the Participant is employed or the terms of the
Participant's employment agreement, if any), and in consideration of the grant
of the

- 4 -

EX-US NQSO AGREEMENT

--------------------------------------------------------------------------------

 

options to which the Participant is otherwise not entitled, the Participant
irrevocably agrees never to institute any claim against the Company or any
affiliate, waives his or her ability, if any, to bring any such claim, and
releases the Company and affiliates from any such claim; if, notwithstanding the
foregoing, any such claim is allowed by a court of competent jurisdiction, then,
by participating in the Plan, the Participant shall be deemed irrevocably to
have agreed not to pursue such claim and agrees to execute any and all documents
necessary to request dismissal or withdrawal of such claim;

(k)unless otherwise provided herein, in the Plan or by the Company in its
discretion, the options and the benefits evidenced by this Agreement do not
create any entitlement to have the options or any such benefits transferred to,
or assumed by, another company nor to be exchanged, cashed out or substituted
for, in connection with any corporate transaction affecting the shares of Common
Stock of the Company; and

(l)if the Participant resides or is employed outside the United States, the
Participant acknowledges and agrees that neither the Company nor any affiliate
shall be liable for any exchange rate fluctuation between Participant's local
currency and the United States Dollar that may affect the value of the options
or of any amounts due to Participant pursuant to the exercise of the options or
the subsequent sale of any shares of Common Stock acquired upon exercise.

8.Electronic Delivery and Acceptance.  

The Company may, in its sole discretion, decide to deliver any documents related
to current or future participation in the Plan by electronic means.  The
Participant hereby consents to receive such documents by electronic delivery and
agrees to participate in the Plan through an on-line or any electronic system
established and maintained by the Company or a third party designated by the
Company.

9.Governing Law and Venue.

This Agreement and all claims arising out of or based upon this Agreement or
relating to the subject matter hereof shall be governed by and construed in
accordance with the domestic substantive laws of the State of Delaware without
giving effect to any choice or conflict of laws provision or rule that would
cause the application of the domestic substantive laws of any other
jurisdiction. Any legal proceeding arising out of this Plan or this Agreement
shall be brought exclusively in the Federal or State courts located in the State
of Delaware.  The Participant agrees to submit to personal jurisdiction and to
venue in those courts.  The Participant further agrees to waive all legal
challenges and defenses to the appropriateness of Delaware as the site of any
such legal proceeding and to the application of the laws of the State of
Delaware and any applicable Federal laws.

10.Language.  

If the Participant received this Agreement, or any other document related to the
option and/or the Plan translated into a language other than English and if the
meaning of the translated version is different than the English version, the
English version will control.

- 5 -

EX-US NQSO AGREEMENT

--------------------------------------------------------------------------------

 

11.Severability.  

The provisions of this Agreement are severable and if any one or more provisions
are determined to be illegal or otherwise unenforceable, in whole or in part,
the remaining provisions shall nevertheless be binding and enforceable.

12.Appendix.  

Notwithstanding any provisions in this Agreement, the option grant shall be
subject to any special terms and conditions set forth in any Appendix to this
Agreement for the Participant's country.  Moreover, if the Participant relocates
to one of the countries included in the Appendix, the special terms and
conditions for such country will apply to the Participant, to the extent the
Company determines that the application of such terms and conditions is
necessary or advisable for legal or administrative reasons.  The Appendix
constitutes part of this Agreement.

13.Imposition of Other Requirements.  

The Company reserves the right to impose other requirements on the Participant's
participation in the Plan, on the option and on any shares of Common Stock
purchased upon exercise of the option, to the extent the Company determines it
is necessary or advisable for legal or administrative reasons, and to require me
to sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

14.Waiver.

The Participant acknowledges that a waiver by the Company of breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by the
Participant or any other participant.

15.Data Privacy Consent.  

The Participant hereby explicitly and unambiguously consents to the collection,
use and transfer, in electronic or other form, of the Participant's personal
data as described in this Agreement and any other option grant materials
("Data") by and among, as applicable, the Company and its affiliates for the
exclusive purpose of implementing, administering and managing the Participant's
participation in the Plan.  The Participant understands that the Company and the
Company's affiliates may hold certain personal information about the
Participant, including, but not limited to, the Participant's name, home address
and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company, details of all options or any other
entitlement to shares of stock awarded, canceled, exercised, vested, unvested or
outstanding in the Participant's favor, for the exclusive purpose of
implementing, administering and managing the Plan.   The Participant understands
that Data will be transferred to a designated broker or such other stock plan
service provider as may be selected by the Company in the future, which is
assisting the Company with the implementation, administration and management of
the Plan.  The Participant understands that the recipients of the Data may be
located in the United States or elsewhere, and that the recipient’s country
(e.g., the United States) may have different data privacy laws and protections
than the Participant's country.  The

- 6 -

EX-US NQSO AGREEMENT

--------------------------------------------------------------------------------

 

Participant understands that if the Participant resides outside the United
States, the Participant may request a list with the names and addresses of any
potential recipients of the Data by contacting the Participant's local human
resources representative.  The Participant authorizes the Company, the Company's
selected broker and any other possible recipients which may assist the Company
(presently or in the future) with implementing, administering and managing the
Plan to receive, possess, use, retain and transfer the Data, in electronic or
other form, for the sole purposes of implementing, administering and managing
the Participant's participation in the Plan.  The Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage the Participant's participation in the Plan.  The Participant understands
that if the Participant resides outside the United States, the Participant may,
at any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
the Participant's local human resources representative.  Further, the
Participant understands that the Participant is providing the consents herein on
a purely voluntary basis.  If the Participant does not consent, or if the
Participant later seeks to revoke the Participant's consent, the Participant's
employment status or service and career will not be adversely affected; the only
adverse consequence of refusing or withdrawing the Participant's consent is that
the Company would not be able to grant the Participant options or other equity
awards or administer or maintain such awards.  Therefore, the Participant
understands that refusing or withdrawing the Participant's consent may affect
the Participant's ability to participate in the Plan.  For more information on
the consequences of the Participant's refusal to consent or withdrawal of
consent, the Participant understands that he or she may contact the
Participant's local human resources representative.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

- 7 -

EX-US NQSO AGREEMENT

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions for the Participant (including through an online
acceptance process) is acceptable.  The undersigned hereby acknowledges receipt
of a copy of the Company’s Second Amended and Restated 2009 Stock Incentive
Plan.

PARTICIPANT:

 

Address:

 

 

 

 

 

 

- 8 -

EX-US NQSO AGREEMENT

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Nonstatutory Stock Option Agreement
Granted Under Second Amended and Restated 2009 Stock Incentive Plan

1.Grant of Option.

This agreement evidences the grant by Alnylam Pharmaceuticals, Inc., a Delaware
corporation (the “Company”), on            , 20[   ] (the “Grant Date”) to
[                  ], a director of the Company (the “Participant”), of an
option to purchase, in whole or in part, on the terms provided herein and in the
Company’s Second Amended and Restated 2009 Stock Incentive Plan (the “Plan”), a
total of [                  ] shares (the “Shares”) of common stock, $.01 par
value per share, of the Company (“Common Stock”) at $[          ] per
Share.  Unless earlier terminated, this option shall expire at 5:00 p.m.,
Eastern time, on the earlier of [insert 10 years from the date of grant] or
three months following cessation of service on the Board, provided that such
three- month period shall be extended to five years following cessation of
service on the Board of Directors for any director with five or more years of
continuous service on the Board of Directors (the “Final Exercise Date”).

It is intended that the option evidenced by this agreement shall not be an
incentive stock option as defined in Section 422 of the Internal Revenue Code of
1986, as amended, and any regulations promulgated thereunder (the
“Code”).  Except as otherwise indicated by the context, the term “Participant”,
as used in this option, shall be deemed to include any person who acquires the
right to exercise this option validly under its terms.

2.Vesting Schedule.

This option will become exercisable (“vest”) as to [100% of the original number
of Shares on the first anniversary of the Grant Date] [33⅓% of the original
number of Shares on the first, second and third anniversary of the Grant Date]
subject to continuous service with the Company through each such anniversary.

The right of exercise shall be cumulative so that to the extent the option is
not exercised in any period to the maximum extent permissible it shall continue
to be exercisable, in whole or in part, with respect to all Shares for which it
is vested until the earlier of the Final Exercise Date or the termination of
this option under Section 3 hereof or the Plan.

3.Exercise of Option.

(a)Form of Exercise.  Each election to exercise this option shall be in writing,
signed by the Participant, and received by the Company at its principal office,
accompanied by this agreement, and payment in full in the manner provided in the
Plan.  The Participant may purchase less than the number of shares covered
hereby, provided that no partial exercise of this option may be for any
fractional share or for fewer than ten whole shares.

(b)Termination of Relationship with the Company.  If the Participant ceases to
provide services to the Company, the Participant may exercise this option
through the Final Exercise Date, but only to the extent that the Participant was
entitled to exercise this option on the date of such cessation of services.

 

ACTIVE/82356299.2

 

Version May 2017

 

--------------------------------------------------------------------------------

 

4.Transfer Restrictions.  

This option may not be sold, assigned, transferred, pledged or otherwise
encumbered by the Participant, either voluntarily or by operation of law, except
by will or the laws of descent and distribution, and, during the lifetime of the
Participant, this option shall be exercisable only by the Participant.

5.Provisions of the Plan.

This option is subject to the provisions of the Plan (including the provisions
relating to amendments to the Plan), a copy of which is furnished to the
Participant with this option.

6.Data Privacy Consent.  

In order to administer the Plan and this Agreement and to implement or structure
future equity grants, the Company, its subsidiaries and affiliates and certain
agents thereof (together, the “Relevant Companies”) may process any and all
personal or professional data, including but not limited to Social Security or
other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”).  By entering into
this Agreement, the Participant (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Participant may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Participant shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

IN WITNESS WHEREOF, the Company has caused this option to be executed under its
corporate seal by its duly authorized officer.  This option shall take effect as
a sealed instrument.

 

 

ALNYLAM PHARMACEUTICALS, INC.

 

By:

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

- 2 -

ACTIVE/82356299.2

--------------------------------------------------------------------------------

 

PARTICIPANT’S ACCEPTANCE

The undersigned hereby accepts the foregoing option and agrees to the terms and
conditions thereof.  Electronic acceptance of this Agreement pursuant to the
Company’s instructions for the Participant (including through an online
acceptance process) is acceptable.  The undersigned hereby acknowledges receipt
of a copy of the Company’s Second Amended and Restated 2009 Stock Incentive
Plan.

PARTICIPANT:

 

Address:

 

 

 

 

 

 

- 3 -

ACTIVE/82356299.2

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Restricted Stock Agreement

 

Name of Participant:

_____________________

Number of shares of restricted common stock awarded:


_____________________

Grant Date:

_____________________


Alnylam Pharmaceuticals, Inc. (the “Company”) has selected you to receive the
restricted stock award described above, which is subject to the provisions of
the Company’s Second Amended and Restated 2009 Stock Incentive Plan (the “Plan”)
and the terms and conditions contained in this Restricted Stock
Agreement.  Electronic acceptance of this Agreement pursuant to the Company’s
instructions (including through an online acceptance process) is
acceptable.  Please confirm your acceptance of this restricted stock award and
of the terms and conditions of this Agreement by signing a copy of this
Agreement where indicated below.

ALNYLAM PHARMACEUTICALS, INC.

 

By:___________________________

[insert name and title]

Accepted and Agreed:

 

__________________________

[insert name of Participant]

 

 

 

ACTIVE/82356299.2

 

Version May 2017

 

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Restricted Stock Agreement

The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Participant, as set forth on
the cover page of this Agreement, are as follows:

1.Issuance of Restricted Shares.

(a)The Restricted Shares are issued to the Participant, effective as of the
Grant Date (as set forth on the cover page of this Agreement), in consideration
of employment or other services rendered and to be rendered by the Participant
to the Company.

(b)The Restricted Shares will initially be issued by the Company in book entry
form only, in the name of the Participant.  Following the vesting of any
Restricted Shares pursuant to Section 2 below, the Company shall, if requested
by the Participant, issue and deliver to the Participant a certificate
representing the vested Restricted Shares.   The Participant agrees that the
Restricted Shares shall be subject to the forfeiture provisions set forth in
Section 3 of this Agreement and the restrictions on transfer set forth in
Section 4 of this Agreement.

2.Vesting.

(a)Vesting Schedule.  Unless otherwise provided in this Agreement or the Plan,
the Restricted Shares shall vest in accordance with the following vesting
schedule:  [  ]% of the total number of Restricted Shares shall vest on the
first anniversary of the Grant Date and [    ]% of the total number of
Restricted Shares shall vest at the end of each successive [     ] period
following the first anniversary of the Grant Date, through and including the
[        ] anniversary of the Grant Date.  Any fractional number of Restricted
Shares resulting from the application of the foregoing percentages shall be
rounded down to the nearest whole number of Restricted Shares.

(b)Acceleration of Vesting.  Notwithstanding the foregoing vesting schedule, all
unvested Restricted Shares shall vest effective (i) immediately prior to a
Reorganization Event involving the liquidation or dissolution of the Company (as
defined in the Plan), and (ii) immediately upon the Participant’s death if the
Participant dies while he or she is an employee or officer of, or consultant or
advisor to, the Company or any Subsidiary (an “Eligible Participant”).  

3.Forfeiture of Unvested Restricted Shares Upon Termination of Relationship with
the Company.

In the event that the Participant ceases to be an Eligible Participant for any
reason or no reason, with or without cause, all of the Restricted Shares that
are unvested as of the time of such termination from the Company, as well as any
Accrued Dividends (as defined below) declared by the Company with respect to
such unvested Restricted Shares, shall be forfeited immediately and
automatically to the Company, without the payment of any consideration to the
Participant, effective as of such termination of service.  The Participant
hereby authorizes the Company to take any actions necessary or appropriate to
cancel any certificate(s) representing forfeited

ACTIVE/82356299.2

--------------------------------------------------------------------------------

 

Restricted Shares and transfer ownership of such forfeited Restricted Shares to
the Company; and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Participant shall promptly execute and deliver the same to the
Company.  The Participant shall have no further rights with respect to any
Restricted Shares, or any Accrued Dividends with respect to such Restricted
Shares, that are so forfeited.  If the Participant is employed by or provides
services to a subsidiary of the Company, any references in this Agreement to
employment or services with the Company shall instead be deemed to refer to
employment or service with such subsidiary.

4.Restrictions on Transfer.

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Restricted Shares, or any interest therein, until such Restricted Shares
have vested, except that the Participant may transfer such Restricted Shares:
(a) to or for the benefit of any spouse, children, parents, uncles, aunts,
siblings, grandchildren and any other relatives approved by the Compensation
Committee (collectively, “Approved Relatives”) or to a trust established solely
for the benefit of the Participant and/or Approved Relatives, provided that such
Restricted Shares shall remain subject to this Agreement (including without
limitation the forfeiture provisions set forth in Section 3 and the restrictions
on transfer set forth in this Section 4) and such permitted transferee shall, as
a condition to such transfer, deliver to the Company a written instrument
confirming that such transferee shall be bound by all of the terms and
conditions of this Agreement; or (b) as part of the sale of all or substantially
all of the shares of capital stock of the Company (including pursuant to a
merger or consolidation).  The Company shall not be required (i) to transfer on
its books any of the Restricted Shares which have been transferred in violation
of any of the provisions of this Agreement or (ii) to treat as owner of such
Restricted Shares or to pay dividends to any transferee to whom such Restricted
Shares have been transferred in violation of any of the provisions of this
Agreement.

5.Restrictive Legends.  

The book entry account reflecting the issuance of the Restricted Shares in the
name of the Participant shall bear a legend or other notation upon substantially
the following terms:

“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between the
corporation and the registered owner of these shares (or his or her predecessor
in interest), and such Agreement is available for inspection without charge at
the office of the Secretary of the corporation.”

6.Rights as a Shareholder.

Except as otherwise provided in this Agreement, for so long as the Participant
is the registered owner of the Restricted Shares, the Participant shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to receive dividends and
distributions with respect to the Restricted Shares and to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders.  Notwithstanding the foregoing, any dividends, whether in cash,
stock or property, declared and paid by the Company with respect to unvested
Restricted Shares (“Accrued Dividends”) shall be paid to the Participant,
without interest, only if and when such Restricted Shares vest.

- 2 -

ACTIVE/82356207.2

--------------------------------------------------------------------------------

 

7.Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.  

8.Tax Matters.  

(a)Acknowledgments; Section 83(b) Election.  The Participant acknowledges that
he or she is responsible for obtaining the advice of the Participant’s own tax
advisors with respect to the acquisition of the Restricted Shares and the
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents with respect to the tax
consequences relating to the Restricted Shares.  The Participant understands
that the Participant (and not the Company) shall be responsible for the
Participant’s tax liability that may arise in connection with the acquisition,
vesting and/or disposition of the Restricted Shares and any Accrued Dividends
with respect to such Restricted Shares.  The Participant acknowledges that he or
she has been informed of the availability of making an election under Section
83(b) of the Internal Revenue Code, as amended, with respect to the issuance of
the Restricted Shares and that the Participant has decided not to file a Section
83(b) election.

(b)Withholding. The Participant acknowledges and agrees that the Company has the
right to deduct from payments of any kind otherwise due to the Participant any
federal, state, local or other taxes of any kind required by law to be withheld
with respect to the vesting of the Restricted Shares.  On each date on which
Restricted Shares vest, the Company shall deliver written notice to the
Participant of the amount of withholding taxes due with respect to the vesting
of the Restricted Shares that vest on such date; provided, however, that the
total tax withholding cannot exceed the Company’s minimum statutory withholding
obligations (based on minimum statutory withholding rates for federal and state
tax purposes, including payroll taxes, that are applicable to such supplemental
taxable income), unless withholding at a higher rate would not result in adverse
accounting treatment (in which case such withholding shall not exceed maximum
statutory withholding rates). The Participant shall satisfy such tax withholding
obligations by transferring to the Company, on each date on which Restricted
Shares vest under this Agreement, such number of Restricted Shares that vest on
such date as have a fair market value (calculated using the last reported sale
price of the common stock of the Company on the NASDAQ National Market on the
trading date immediately prior to such vesting date) equal to the amount of the
Company’s tax withholding obligation in connection with the vesting of such
Restricted Shares.  Such delivery of Restricted Shares to the Company shall be
deemed to happen automatically, without any action required on the part of the
Participant, and the Company is hereby authorized to take such actions as are
necessary to effect such delivery.

9.Data Privacy Consent.

In order to administer the Plan and this Agreement and to implement or structure
future equity grants, the Company, its subsidiaries and affiliates and certain
agents thereof (together, the “Relevant Companies”) may process any and all
personal or professional data, including but not limited to Social Security or
other identification number, home address and telephone number, date of birth
and other information that is necessary or desirable for the administration of
the Plan and/or this Agreement (the “Relevant Information”).  By entering into
this

- 3 -

ACTIVE/82356207.2

--------------------------------------------------------------------------------

 

Agreement, the Participant (i) authorizes the Company to collect, process,
register and transfer to the Relevant Companies all Relevant Information; (ii)
waives any privacy rights the Participant may have with respect to the Relevant
Information; (iii) authorizes the Relevant Companies to store and transmit such
information in electronic form; and (iv) authorizes the transfer of the Relevant
Information to any jurisdiction in which the Relevant Companies consider
appropriate.  The Participant shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

10.Miscellaneous.

(a)Authority of Compensation Committee.  In making any decisions or taking any
actions with respect to the matters covered by this Agreement, the Compensation
Committee shall have all of the authority and discretion, and shall be subject
to all of the protections, provided for in the Plan.  All decisions and actions
by the Compensation Committee with respect to this Agreement shall be made in
the Compensation Committee’s discretion and shall be final and binding on the
Participant.

(b)No Right to Continued Service Relationship.  The Participant acknowledges and
agrees that, notwithstanding the fact that the vesting of the Restricted Shares
is contingent upon his or her continued employment by or service to the Company,
this Agreement does not constitute an express or implied promise of continued
employment or service or confer upon the Participant any rights with respect to
continued employment by or service to the Company.

(c)Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws provisions.

(d)Participant’s Acknowledgments.  The Participant acknowledges that he or she
has read this Agreement, has received and read the Plan, and understands the
terms and conditions of this Agreement and the Plan.  

 

 

- 4 -

ACTIVE/82356207.2

--------------------------------------------------------------------------------

 

ALNYLAM PHARMACEUTICALS, INC.

Restricted Stock Unit Award Agreement
Granted Under Second Amended And Restated 2009 Stock Incentive Plan

 

Name of Grantee:

_____________________

No. of Restricted Stock Units

_____________________

Grant Date:

_____________________

Pursuant to the Alnylam Pharmaceuticals, Inc. Second Amended and Restated  2009
Stock Incentive Plan as amended through the date hereof (the “Plan”), Alnylam
Pharmaceuticals, Inc (the “Company”) hereby grants an award of the number of
Restricted Stock Units listed above (an “Award”) to the Grantee named above.
Each Restricted Stock Unit shall relate to one share of Common Stock, par value
$0.01 per share (the “Stock”) of the Company.

1.Restrictions on Transfer of Award. This Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of by the Grantee, and any
shares of Stock issuable with respect to the Award may not be sold, transferred,
pledged, assigned or otherwise encumbered or disposed of until (i) the
Restricted Stock Units have vested as provided in Paragraph 2 of this Agreement
and (ii) shares of Stock have been issued to the Grantee in accordance with the
terms of the Plan and this Agreement.

2.Vesting of Restricted Stock Units. The restrictions and conditions of
Paragraph 1 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule so long as the Grantee remains an employee or officer
of, or consultant or advisor to, the Company or a Subsidiary (an “Eligible
Participant”) on such Dates. If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 1 shall lapse only with respect to the
number of Restricted Stock Units specified as vested on such date.

Incremental Number of
Restricted Stock Units Vested

Vesting Date

____________ (        %)

  

____________

 

 

____________ (        %)

  

____________

 

 

____________ (        %)

  

____________

 

 

____________ (        %)

  

____________

Notwithstanding the foregoing, this award will become fully vested in the event
the Grantee dies while he or she is an Eligible Participant prior to the Final
Vesting Date.

The Administrator may at any time accelerate the vesting schedule specified in
this Paragraph 2.

 

ACTIVE/82356207.2

 

Version May 2017

 

--------------------------------------------------------------------------------

 

3.Termination of Relationship with the Company. If the Grantee ceases to be an
Eligible Participant for any reason other than death prior to the satisfaction
of the vesting conditions set forth in Paragraph 2 above, any Restricted Stock
Units that have not vested as of such date shall automatically and without
notice terminate and be forfeited, and neither the Grantee nor any of his or her
successors, heirs, assigns, or personal representatives will thereafter have any
further rights or interests in such unvested Restricted Stock Units.

4.Issuance of Shares of Stock. As soon as practicable following each Vesting
Date (but in no event later than two and one-half months after the end of the
year in which the Vesting Date occurs), the Company shall issue to the Grantee
the number of shares of Stock equal to the aggregate number of Restricted Stock
Units that have vested pursuant to Paragraph 2 of this Agreement on such date
and the Grantee shall thereafter have all the rights of a stockholder of the
Company with respect to such shares.

5.Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Agreement shall be subject to and governed by all the terms and conditions of
the Plan, including the powers of the Administrator set forth in Section 2(b) of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

6.Tax Withholding. The Grantee shall, not later than the date as of which the
receipt of this Award becomes a taxable event for Federal income tax purposes,
pay to the Company or make arrangements satisfactory to the Administrator for
payment of any Federal, state, and local taxes required by law to be withheld on
account of such taxable event. The Company shall have the authority to cause the
required tax withholding obligation to be satisfied, in whole or in part, by (i)
withholding from shares of Stock to be issued to the Grantee a number of shares
of Stock with an aggregate Fair Market Value that would satisfy the withholding
amount due or (ii) requiring the Grantee to sell sufficient shares to cover the
withholding amount.  

7.Section 409A of the Code. This Agreement shall be interpreted in such a manner
that all provisions relating to the settlement of the Award are exempt from the
requirements of Section 409A of the Code as “short-term deferrals” as described
in Section 409A of the Code.

8.No Obligation to Continue Service Relationship. Neither the Company nor any
Subsidiary is obligated by or as a result of the Plan or this Agreement to
continue the Grantee in employment or other service relationship and neither the
Plan nor this Agreement shall interfere in any way with the right of the Company
or any Subsidiary to terminate the employment or other service relationship of
the Grantee at any time.

9.Integration. This Agreement constitutes the entire agreement between the
parties with respect to this Award and supersedes all prior agreements and
discussions between the parties concerning such subject matter.

10.Data Privacy Consent. In order to administer the Plan and this Agreement and
to implement or structure future equity grants, the Company, its subsidiaries
and affiliates and certain agents thereof (together, the “Relevant Companies”)
may process any and all personal or professional data, including but not limited
to Social Security or other identification number,

- 2 -

ACTIVE/82356207.2

--------------------------------------------------------------------------------

 

home address and telephone number, date of birth and other information that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”). By entering into this Agreement, the Grantee
(i) authorizes the Company to collect, process, register and transfer to the
Relevant Companies all Relevant Information; (ii) waives any privacy rights the
Grantee may have with respect to the Relevant Information; (iii) authorizes the
Relevant Companies to store and transmit such information in electronic form;
and (iv) authorizes the transfer of the Relevant Information to any jurisdiction
in which the Relevant Companies consider appropriate. The Grantee shall have
access to, and the right to change, the Relevant Information. Relevant
Information will only be used in accordance with applicable law.

11.Notices. Notices hereunder shall be mailed or delivered to the Company at its
principal place of business and shall be mailed or delivered to the Grantee at
the address on file with the Company or, in either case, at such other address
as one party may subsequently furnish to the other party in writing.

ALNYLAM PHARMACEUTICALS, INC

 

 

By:

 

 

 

 

Title:

The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned. Electronic acceptance of this Agreement
pursuant to the Company’s instructions to the Grantee (including through an
online acceptance process) is acceptable.

 

Dated:  

 

  

 

 

 

  

 

 

 

 

 

 

Grantee’s Signature

 

 

 

 

 

 

 

 

 

 

Grantee’s name and address:

 

 

- 3 -

ACTIVE/82356207.2